           Case 1:18-cv-10340-DJC Document 95 Filed 06/26/19 Page 1 of 11



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

CENTRO PRESENTE, a membership             )
organization, et al.,                     )
                                          )
        Plaintiffs,                       )
                                          )
        v.                                )                 Case No. 1:18-cv-10340
                                          )
DONALD J. TRUMP, President of the United  )
States, in his official capacity, et al., )
                                          )
        Defendants.                       )
___________________________________________

           AMENDED STIPULATION AND [PROPOSED] ORDER GOVERNING
                        CONFIDENTIAL INFORMATION

          WHEREAS, on February 22, 2018, Plaintiffs filed the above-captioned action (the

“Instant Action”);

          WHEREAS, in the Instant Action, Plaintiffs challenge the termination of Temporary

Protected Status for Haiti, El Salvador, and Honduras;

          WHEREAS, on July 23, 2018, the Court granted in part and denied in part Defendants’

motion to dismiss pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6), see ECF

No. 47;

          WHEREAS, on September 7, 2018, the Court determined that Plaintiffs would be

permitted to undertake some discovery to supplement the administrative records that Defendants

previously produced to Plaintiffs;

          WHEREAS, on October 18, 2018, this Court entered the parties’ stipulation and proposed

order governing confidential information (ECF No. 61); and
             Case 1:18-cv-10340-DJC Document 95 Filed 06/26/19 Page 2 of 11



        WHEREAS, the parties seek to amend and supersede the previous order governing

confidential information based on their assessment of the discovery conducted thus far in this

litigation,

        NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and among

the attorneys for Plaintiffs and Defendants, as follows:

        I.       Personnel Contact Information

              1. As used herein, the term “Personnel Contact Information” shall apply to all

                 official/organizational and personal e-mail addresses, phone numbers, and

                 addresses of government personnel appearing on documents produced. 1

              2. Plaintiffs will protect all such Personnel Contact Information as follows:

                             a) Except as provided in Paragraph 2(b), Plaintiffs will not disseminate

                                 or publish such Personnel Contact Information in unredacted form,

                                 whether on the Court’s docket or through out-of-court distributions.

                             b) Plaintiffs may disseminate such Personnel Contact Information in

                                 unredacted form to and between their attorneys and agents in the

                                 Instant Action, including any expert or consultant who is expressly

                                 retained to assist in connection with the Instant Action (“Plaintiffs’

                                 Agents”). The undersigned Counsel shall require Plaintiffs’ Agents

                                 receiving such documents to manifest their assent to be bound by

                                 the provisions of this Order by signing a copy of the annexed




        1
          The parties agree that Defendants need not produce to Plaintiffs the alien files (“A-files”) of any
party to any other lawsuit and accordingly this Stipulation and Order does not address those confidential
A-files.

                                                     2
           Case 1:18-cv-10340-DJC Document 95 Filed 06/26/19 Page 3 of 11



                               “Confidentiality Agreement” prior to being afforded access to any

                               such materials.

                            c) Plaintiffs may otherwise use the documents produced to them,

                               whether in court filings or for other appropriate purposes, that are

                               not otherwise covered by this Stipulation.

             3. Defendants maintain their right to redact Personnel Contact Information to the

                extent that such information appears on any documents produced to Plaintiffs. If

                any redacted Personnel Contact Information is necessary for Plaintiffs’ case, the

                Parties will meet and confer in good faith to resolve any conflicts. Plaintiffs agree

                to alert defense counsel should Plaintiffs come across what appears to be purely

                personal contact Information in unredacted form, though Plaintiffs are under no

                obligation to affirmatively search for any such information. 2

       II.      Non-Responsive and Sensitive Information

             4. Defendants may designate certain documents as containing “Non-Responsive

                Information” or “Sensitive Information.” Non-Responsive Information is defined

                as information that is not itself responsive to Plaintiffs’ discovery requests but that

                appears on documents that are otherwise responsive to Plaintiffs’ discovery

                requests.   Sensitive Information is defined as non-privileged information the

                dissemination of which could constitute an undue intrusion into personal privacy

                or impose undue annoyance, embarrassment, or oppression within the meaning of

                Federal Rule of Civil Procedure 26(c)(1).


       2
          To expedite production of documents in other TPS litigation, Defendants have produced certain
documents without first redacting Personnel Contact Information. Pursuant to Paragraph 2(b) of this
Stipulation, Plaintiffs are to redact any such Personnel Contact Information prior to disseminating any
documents that contain unredacted Personnel Contact Information.

                                                   3
 Case 1:18-cv-10340-DJC Document 95 Filed 06/26/19 Page 4 of 11



       5. The Non-Responsive Information and the Sensitive Information, and documents

          containing Non-Responsive Information or Sensitive Information, will not be

          disseminated in unredacted form outside of Plaintiffs and Plaintiffs’ Agents. The

          undersigned Counsel shall require Plaintiffs’ Agents receiving such documents to

          manifest their assent to be bound by the provisions of this Order by signing a copy

          of the annexed “Confidentiality Agreement” prior to being afforded access to any

          such materials.

       6. Notwithstanding paragraph 5, should Plaintiffs wish to use a document containing

          Non-Responsive Information or Sensitive Information as an unredacted exhibit to

          any filing in the Instant Action, Plaintiffs will first meet and confer with Defendants

          regarding whether or not the document may be filed publicly, with or without

          redacting the Non-Responsive Information or Sensitive Information. Otherwise,

          Plaintiffs shall move to impound the document so that Defendants will have an

          opportunity to respond with their arguments in support of impoundment.

III.      Fed. R. Evid. 502(d) Provision

       7. For purposes of this provision, “document” includes all items listed in Fed. R. Civ.

          P. 34(a)(1)(A) and (B). “Documents produced” includes all documents made

          available for review or produced in any manner during this litigation.

       8. This provision governs those procedures that shall be used in the event of an

          inadvertent production of a document during this litigation. Inadvertent production

          of a document, or part of a document, shall not constitute a waiver of any privilege

          or protection as to any portion of that document, or as to any undisclosed privileged

          or protected communications or information concerning the same subject matter,



                                            4
Case 1:18-cv-10340-DJC Document 95 Filed 06/26/19 Page 5 of 11



    in this or any other proceeding. This agreement applies to attorney-client privilege

    and work-product protections, as well as all other protections afforded by Federal

    Rule of Civil Procedure 26(b) and any other applicable privilege. Nothing in this

    agreement shall constitute an admission that any document disclosed in this

    litigation is subject to any of the foregoing privileges or protections, or that any

    party is entitled to raise or assert such privileges. Additionally, nothing in this

    agreement shall prohibit parties from withholding from production any document

    covered by any applicable privilege or other protection. Nothing in this agreement

    shall limit a party’s right to conduct a pre-production review of documents as it

    deems appropriate.

 9. If a party discovers a document (or any part thereof) produced by another party that

    it knows to be privileged or otherwise protected and that has not been designated

    as privileged or protected by this Stipulation, the receiving party shall promptly

    notify the producing party and must then return the document or destroy it and

    certify to the producing party that it has been destroyed. Nothing in this Order is

    intended to shift the burden to identify privileged and protected documents from

    the producing party to the receiving party.

 10. If the producing party determines that a document produced (or any part thereof) is

    subject to a privilege or privileges, the producing party shall promptly give the

    receiving party notice of the claim of privilege (“privilege notice”).

 11. The privilege notice must contain information sufficient to identify the document

    including, if applicable, a Bates number as well as identification of the privilege

    asserted and its basis.



                                      5
Case 1:18-cv-10340-DJC Document 95 Filed 06/26/19 Page 6 of 11



 12. Upon receiving the privilege notice, if the receiving party agrees with the privilege

    assertion made, the receiving party must promptly return the specified document(s)

    and any copies or destroy the document(s) and copies and certify to the producing

    party that the document(s) and copies have been destroyed. The receiving party

    must sequester and destroy any notes taken about the document. If a receiving

    party disclosed the document or information specified in the notice before receiving

    the notice, it must take reasonable steps to retrieve it, and so notify the producing

    party of the disclosure and its efforts to retrieve the document or information.

 13. Upon receiving the privilege notice, if the receiving party wishes to dispute a

    producing party’s privilege notice, the receiving party shall promptly meet and

    confer with the producing party. The document(s) shall be sequestered and not be

    used by the receiving party in the litigation (e.g., filed as an exhibit to a pleading or

    used in deposition) while the dispute is pending. If the parties are unable to reach

    an agreement about the privilege assertions made in the privilege notice, the

    receiving party may make a sealed motion for a judicial determination of the

    privilege claim.

 14. Pending resolution of the judicial determination, the parties shall both preserve and

    refrain from using the challenged information for any purpose and shall not disclose

    it to any person other than those required by law to be served with a copy of the

    sealed motion. The receiving party’s motion challenging the assertion must not

    publicly disclose the information claimed to be privileged. Any further briefing by

    any party shall also not publicly disclose the information claimed to be privileged




                                       6
 Case 1:18-cv-10340-DJC Document 95 Filed 06/26/19 Page 7 of 11



         if the privilege claim remains unresolved or is resolved in the producing party’s

         favor.

IV.      Miscellaneous Provisions

      15. Nothing in this Stipulation and Order shall affect the right of any party to seek

         additional protection against the disclosure of documents or materials.

      16. Defendants have redacted website links internal to the Government. To the extent

         any such link has not been redacted, Plaintiffs agree to treat it as Personnel Contact

         Information subject to Paragraphs 1 through 5 above.

      17. Any party may apply to the Court at any time, upon proper notice, for a

         modification of this Stipulation and Order with respect to the handling or

         designation of any document or for any other purpose.

      18. This Stipulation and Order shall be binding upon any present and future party to

         the Instant Action.

      19. This Stipulation and Order shall be effective and enforceable upon signature by

         counsel and endorsement by the Court.



SO ORDERED.

Dated: _________, 2019



                                _________________________________
                                HON. DENISE J. CASPER
                                United States District Judge
                                District of Massachusetts




                                           7
        Case 1:18-cv-10340-DJC Document 95 Filed 06/26/19 Page 8 of 11




Dated: June 26, 2019                Respectfully submitted,

                                    JOSEPH H. HUNT
                                    Assistant Attorney General

                                    JOHN R. TYLER
                                    Assistant Branch Director

                                    /s/ Adam D. Kirschner
                                    ADAM D. KIRSCHNER
                                    IL Bar No. 6286601
                                    Senior Trial Counsel
                                    United States Department of Justice
                                           Civil Division, Federal Programs Branch
                                    1100 L Street NW, Room 11020
                                    Washington, DC 20530
                                           Tel.:    (202) 353-9265
                                           Fax:     (202) 616-8460
                                    E-mail: adam.kirschner@usdoj.gov

                                    Mailing Address:
                                    Post Office Box 883
                                    Washington, D.C. 20044

                                    Courier Address:
                                    1100 L Street NW, Room 11020
                                    Washington, D.C. 20005

                                           Counsel for Defendants

                                    /s/ Kevin O’Keefe
                                    Eric J. Marandett (BBO# 561730)
                                    Carlos J. Perez-Albuerne (BBO# 640446)
                                    Kevin P. O’Keefe (BBO# 697101)
                                    Xing-Yin Ni (BBO# 693876)
                                    Leah R. Milbauer (BBO# 703717)
                                    Margaret J. Burnside (BBO# 698763)
                                    Allison S. Ercolano (BBO# 698601)
                                    Natalia Smychkovich (BBO# 699289)
                                    Anna S. Roy (BBO# 703884)
                                    Choate, Hall & Stewart LLP
                                    Two International Place
                                    Boston, Massachusetts 02110
                                    (617) 248-5000


                                       8
Case 1:18-cv-10340-DJC Document 95 Filed 06/26/19 Page 9 of 11




                            Oren Sellstrom (BBO# 569045)
                            Oren Nimni (BBO #691821)
                            Iván Espinoza-Madrigal (Admitted Pro Hac Vice)
                            Lawyers for Civil Rights
                            61 Batterymarch Street, 5th Floor
                            Boston, Massachusetts 02110
                            (617) 988-0624

                                  Counsel for Plaintiffs




                              9
        Case 1:18-cv-10340-DJC Document 95 Filed 06/26/19 Page 10 of 11



                               CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the Court’s CM/ECF system will be
served electronically on the registered participants as identified on the NEF.

                                                                         /s/ Adam Kirschner




                                              10
       Case 1:18-cv-10340-DJC Document 95 Filed 06/26/19 Page 11 of 11



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MASSACHUSETTS

CENTRO PRESENTE, a membership             )
organization, et al.,                     )
                                          )
        Plaintiffs,                       )
                                          )
        v.                                )                  Case No. 1:18-cv-10340
                                          )
DONALD J. TRUMP, President of the United  )
States, in his official capacity, et al., )
                                          )
        Defendants.                       )
___________________________________________

                            CONFIDENTIALITY AGREEMENT


   1. I, _____________________, declare that:

   2. I have received a copy of the Protective Order (the “Order”) entered by the Court in Casa

      de Maryland, et al v. Trump, et al. I have read the Order and understand its provisions.

   3. I will comply with all of the provisions of the Order.

   4. I consent to the jurisdiction of the United States District Court for the District of Maryland

      to resolve any issues with respect to my compliance with the Order.



Dated:_____________________                  Signature:________________________




                                                11
